Exhibit 10.1
 
root9B Technologies, Inc.
1185 Avenue of the Americas, Suite 1750
New York, New York 10036
 
January __, 2016


Dear Purchasers:
 
Reference is hereby made to that certain Securities Purchase Agreement attached
as Exhibit A hereto (the “Purchase Agreement”) by and among root9B Technologies,
Inc. (“root9B”) and the Purchasers. Capitalized terms used but not defined
herein shall have the meanings set forth in the Purchase Agreement.
 
Pursuant to Section 2.1(b) of the Purchase Agreement, the parties agreed that
all Closings under the Purchase Agreement would take place on or before December
31, 2015, unless such date was extended by the Company for up to an additional
thirty (30) days.  Pursuant to its authority under the Purchase Agreement, the
Company extended such date for an additional thirty (30) days, and now desires
to extend such date until February 29, 2016.
 
Pursuant to Section 6.4 of the Purchase Agreement, the Purchase Agreement may be
amended by a written instrument signed by the Company and holders of a majority
of the Shares sold thereunder.  The undersigned, constituting the Company and
holders of a majority of the Shares sold under the Purchase Agreement, agree to
amend the Purchase Agreement by deleting the last sentence of Section 2.1(b) and
replacing it, in its entirety, with the following:
 
“Each Closing shall take place (each such date, a “Closing Date”) at such time
and at such location as the parties to the respective Closing may agree;
provided, that all Closings shall take place on or before February 29, 2016.”
 
In addition, the Company has engaged Drexel Hamilton, LLC to act as the
placement agent for the offering of the Shares and Warrants.  In connection
therewith, the undersigned agree to amend the Purchase Agreement by adding the
following as Section 3.1(s):
 
“(s)           Certain Fees.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than Drexel Hamilton, LLC, who the
Company has engaged to act as the placement agent for the offering of the Shares
and Warrants (which fees are being paid by the Company).”
 
Upon the execution of this letter agreement by each of the undersigned, the
Purchase Agreement shall be deemed amended to the extent set forth herein.  All
other terms and provisions of the Purchase Agreement shall remain in full force
and effect.  If there is any inconsistency with the terms of the Purchase
Agreement and this letter agreement, the terms of this letter agreement shall
govern.  This letter agreement is intended to be a final expression of our
agreement to amend the Purchase Agreement and is intended to be a complete and
exclusive statement of our agreement and understanding with respect to such
amendment.  This letter agreement may not be modified or amended except by a
written agreement signed by all of the undersigned.


Sincerely,


___________________________
Brian King
Chief Operating Officer
 


Agreed to and accepted:
 
_____________________________
 
 
 

--------------------------------------------------------------------------------

 


Exhibit A


Purchase Agreement
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 